—In an action pursuant to RPAPL article 15 to declare the rights of the parties in a *441certain parcel of real property, the defendants appeal (1) from so much of an order and judgment (one paper) of the Supreme Court, Suffolk County (Oshrin, J.), dated August 3, 1998, as declared that the plaintiffs and/or their successors in interest have an easement over the defendants’ property, and (2), as limited by their brief, from so much of an order of the same court, dated February 24, 1999, as, upon granting their motion to reargue, adhered to the prior determination.
Ordered that the appeal from the order and judgment is dismissed as the order and judgment was superseded by the order dated February 24, 1999, made upon reargument; and it is further,
Ordered that the order dated February 24, 1999, is affirmed insofar as appealed from; and it is further,
Ordered that the plaintiffs are awarded one bill of costs.
Contrary to the defendants’ contentions, the Supreme Court was justified in finding that the chain of title “and all the surrounding circumstances and evidence” (Wilcox v Reals, 178 AD2d 885, 886, citing Fischer v Liebman, 137 AD2d 485, 487), including a deed of the defendants’ neighbors, sufficiently indicated an intent to create an easement over the defendants’ parcel. S. Miller, J. P., O’Brien, Ritter and Florio, JJ., concur.